YARRUT, Judge.
This is a companion case of No. 1701, 172 So.2d 357 decided this day by this court on the questions of liability and quantum. The facts found and the reasons given in Case No. 1701 on the question of liability are adopted herein, and made a part hereof.
With respect to quantum, Plaintiff’s injuries were found to be: minor injuries to the left knee and right leg causing her pain for approximately two weeks and requiring that she spend one week at home convalescing. We cannot see any manifest error in these findings, or in the award of $500.00.
The judgment of the lower court is therefore affirmed; Defendant to pay stenographic fees, but, being a municipality, is exempt from the payment of any other costs.
Judgment affirmed.